Citation Nr: 9900527	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-31 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder. 

2.  Entitlement to a compensable rating for the veteran's 
service-connected low back strain.

3.  Entitlement to a permanent and total disability rating 
for pension purposes based on the schedular criteria and on 
an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 RO rating decision which 
granted service connection with a noncompensable evaluation 
for chronic low back strain, and denied the veteran's claims 
for service connection for a disorder of the left foot and a 
permanent and total disability rating for pension purposes.  

The file contains a transcript of the veteran's September 
1994 hearing before a hearing officer at the RO.

The issues of an increased rating for the veteran's service-
connected low back strain and for entitlement to a permanent 
and total disability rating for pension purposes will be 
addressed in the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a disorder of the left foot 
that began during service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that the claim of 
service connection for a left foot disorder is well grounded. 


FINDING OF FACT

No competent medical evidence has been submitted to establish 
a causal connection between the veteran's left foot problem 
and his period of service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a disorder of the left foot.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.102, 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On his September 1967 examination prior to entrance into 
service, the veteran's feet and lower extremities were 
evaluated as normal.  On his report of medical history, the 
veteran reported no prior instances of cysts or foot trouble.  
A review of the veteran's service medical records reveals no 
complaints or findings indicative of a disorder of the left 
foot.  On his August 1971 examination prior to separation 
from service, the veteran's feet and lower extremities were 
evaluated as normal.  

Private records from the Gillette Medical Department dated 
from October 1966 to October 1983 show no record of any 
problems with the veteran's left foot.

Private records from the Deaconess Hospital dated from April 
to July 1991 do not pertain to a left foot problem.  VA 
outpatient treatment records dated from December 1991 to 
October 1993 make no mention of any problem concerning the 
veteran's left foot.

In August 1993, the veteran submitted a claim for service 
connection for pain in the left foot.

Letters from three private physicians dated from January to 
March 1994 show no complaints or findings related to the left 
foot.

During his September 1994 RO hearing, the veteran reported 
that he had pain, swelling, and fluid build up on the top of 
his foot which prevented him from wearing lace-up shoes.  He 
stated that this was always tender and that he had it drained 
by Mass General (Massachusetts General Hospital).  The 
veteran testified that disorder was due to tightening from 
his boots during service.    

An envelope stamped return to sender indicates that a 
September 1994 request for medical records from Massachusetts 
General Hospital was returned to the VA.  A December 1994 
letter to the veteran notified him that he would have to 
obtain copies of any pertinent medical records available from 
Massachusetts General Hospital.   

On VA examination in October 1994, it was noted that the 
veteran has had swelling and a lump in his left foot ever 
since wearing boots while in the service.  The veteran 
reported that this was aspirated on several occasions and he 
noted that  he was unable to wear lace-up shoes when the area 
was swollen.  Examination of the left foot revealed the 
presence of a fluid-filled mass which measured approximately 
1 inch in length by ½ inch in width at the dorsum of the mid 
foot over the medial aspect of the foot.  The examiner noted 
that there was a slight tenderness around this area and he 
reported that it felt rather more soft and yielding than a 
ganglion would.  X-rays of the left foot showed no 
significant abnormality.  The diagnoses included cyst on 
the dorsum of the left foot, ? ganglion.    


Analysis

The threshold question is whether the veteran has met his 
burden of submitting evidence of a well-grounded (i.e. 
plausible) claim for a disorder of the left foot.  If not, 
his claim must fail and there is no duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  As will be explained below, 
the Board finds that the veteran has not submitted evidence 
sufficient to establish well-grounded or plausible claims of 
service connection for a left foot disorder. 

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  There must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in-
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).  When, as 
in this case, the issues involve a question of medical 
diagnosis or causation, medical or otherwise competent 
evidence is required to make the claims well grounded.  
Grottveit v. Brown, 5 Vet.App. 609 (1993).  The veterans lay 
statements concerning questions of medical diagnosis and 
causation are not sufficient to establish a well-grounded 
claim as he is not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In the instant case, there is no evidence of a left foot 
disorder during service and the veteran's feet were evaluated 
as normal on his August 1971 examination prior to separation.  
The earliest indication that the veteran had a problem with 
his left foot was the veteran's August 1993 claim for service 
connection for pain in the left foot.  From the time of 
separation in 1971 to 1993, an interval of over 20 years, 
there is no evidence indicating any complaints or findings 
indicative of a left foot problem.  The Board notes that the 
VA and private medical records from this period make no 
reference to complaints related to the left foot.  Although 
the veteran spoke during his hearing of having his foot 
drained at Massachusetts General Hospital, records of such 
treatment are not on file despite efforts by the RO to 
request them directly and efforts by the RO to notify the 
veteran to do so as well.

While the veteran was diagnosed with a cyst or possible 
ganglion of the left foot on VA examination in October 1994, 
this problem was not related to service.  Moreover, no 
competent medical evidence has otherwise been presented to 
show a causal nexus between the current left foot complaints 
(which is not disputed) and the veterans period of active 
duty.  While the veteran asserts that he currently has a left 
foot problem due to tight boots worn during service twenty 
years earlier, there is no medical evidence on file to 
corroborate this claim.  In cases such as this, where 
competent medical evidence of causation is essential, the 
veterans lay statements alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Caluza and Espiritu, supra.   The veterans hearing testimony 
has been considered, but as previously noted, he is not 
competent to testify as to medical diagnosis or causation.

Without competent medical evidence indicating some 
etiological tie between the veteran's current left foot 
problems and service, the veteran has failed to establish a 
well-grounded claim of service connection for a left foot 
disorder, and, there is no duty to assist him in developing 
his claim.  Accordingly, the claim must be denied as not 
well-grounded.       

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, the RO fulfilled its obligation under 
5103(a) through its December 1994 letter informing the 
veteran that he would have to obtain any pertinent records 
from Massachusetts General Hospital, and through the RO 
decisions and the statements of the case which informed the 
veteran of the reasons for the denial of his claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.   


ORDER

As a well grounded claim for service connection for a left 
foot disorder has not been submitted, the claim is denied.


REMAND

A.  Entitlement to a compensable rating for low back strain 

The veteran contends that his service-connected low back 
strain is more severe than represented by the noncompensable 
evaluation.  Specifically, the veteran's service 
representative has asserted that the veteran's pain, 
limitation of motion, and muscle spasm are consistent with a 
40 percent rating. 

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996); 38 C.F.R. 
§ 3.159 (1996); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

In the instant case, the Board notes that the veteran has had 
injuries to his low back since service.  These including a 
1973 fall (with treatment shown in medical records from the 
Gillette Medical Department) and a June 1992 auto accident 
(see the 1994 letters from three private attorneys).

On the veteran's most recent VA examination in October 1994, 
objective findings included tenderness at L5 and over the 
left sciatic notch, flexion restricted to 45 degrees by spasm 
and pain, and positive straight leg raising on the left.  The 
diagnosis included herniated disc at L4-5 on the left.  
Subsequently, the impression on a November 1994 EMG report 
was consistent with an acute mild L4 radiculopathy on the 
left.   While these examination reports note significant low 
back symptomatology, they do not indicate which symptoms, if 
any, were due to the veteran's service-connected low back 
strain.  Given the ambiguity as to the cause of these 
symptoms, and the length of time since the veteran's last 
examination, a new VA examination is in order.  Caffery v. 
Brown, 6 Vet.App. 377 (1994).

Furthermore, the Board notes that since the veteran's last 
examination, the United States Court of Veterans Appeals 
(Court) has commented on the necessary evidence required for 
a full evaluation of orthopedic disabilities when evaluating 
increased rating claims.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court indicated that evaluation of orthopedic disorders 
must also involve consideration of all the factors set forth 
in 38 C.F.R. § 4.45, including a determination as to whether 
the veteran exhibits weakened movement, excess fatigability, 
or incoordination.  In light of DeLuca, and the specific 
assertion that the veteran's low back strain causes pain and 
functional loss, an examination that takes the foregoing into 
consideration would be useful.

The Board also observes that records on file indicate that 
there may be additional relevant medical records available 
that have not yet been associated with the claims folder.  
Specifically noted is the absence of clinical records of 
private or VA treatment of the veterans injuries following 
the June 1992 auto accident.  Copies of these records and 
copies of any records of ongoing treatment for the veteran's 
service-connected back disorder should also be obtained and 
associated with the claims file.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

2.  Entitlement to a permanent and total disability rating 
for pension purposes based on the schedular criteria and on 
an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2).

Since the propriety of a permanent and total disability 
rating for pension purposes cannot be decided until each of 
the veteran's disabilities is rated, the Board finds that the 
veteran's claims are inextricably intertwined, and therefore 
will be addressed together.  Harris v. Derwinski, 1. Vet.App. 
180 (1991).

The issue of entitlement to pension turns on whether the 
veteran is found to be permanently and totally disabled.  In 
this regard, the United States Court of Veterans Appeals 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet.App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet.App. 391 (1992); Roberts v. 
Derwinski, 2 Vet.App. 387 (1992); and Talley v. Derwinski, 
2 Vet.App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court. Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  The Court has also held that each disability 
in a claim for pension benefits must be assigned a percentage 
rating, that the RO should discuss the diagnostic codes from 
the VA Schedule for Rating Disabilities used in denying a 
claim, and that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was added.  See Robert, supra.  

In this case, the veteran claims that he has had treatment 
for multiple disabilities including: a left foot disorder, a 
low back disability with neurological symptoms, L4-5 disc 
protrusion, a disorder of the cervical spine with neck pain 
radiating to the shoulder and scapula, the residuals of a 
right elbow fracture, status post hernia operation, and 
tinnitus.  While each of these disorders received an 
evaluation in January 1995, the Board notes that since that 
evaluation, the Court has expounded on the necessity of 
considering the pain and limitation in range of motion caused 
by disabilities.  See DeLuca, supra.    

The Board notes that the provisions of 38 C.F.R. § 4.40 
(1998) require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, any examination of musculoskeletal disability 
done for rating purposes must include certain findings and 
conclusions.  In DeLuca, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  Id.  The 
examiner(s) reviewing the veteran's disorders should be asked 
to determine whether the affected area exhibits weakened 
movement, excess fatigability, or incoordination attributable 
to the disability; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss.  Additionally, the examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss.  
Specific consideration must also be given to the effect of 
pain experienced by the veteran on his ability to work.  See 
Roberts, supra.




In view of the forgoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be contacted and 
requested to compose a list of all of the 
disorders contributing to his present 
degree of disability.  He should also 
furnish the full names and addresses of 
all health care providers (VA and non-VA) 
who have treated him for any of the 
disorders at issue, specifying the dates 
of treatment.  Specifically noted in this 
regard are records of treatment following 
the veteran's 1992 auto accident.  The RO 
should obtain the appropriate release 
forms from the veteran and secure any 
records from all VA providers that are 
not already in the claims files.  The RO 
should obtain copies of private medical 
records not already on file pertinent to 
his reported disabilities.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examination(s) in order to ascertain the 
nature and severity of each of his 
claimed disorders.  The examiner(s) 
should review the claims folders and 
provide findings as appropriate regarding 
the degree of impairment caused by each 
of the following disabilities: a left 
foot disorder, a low back disability with 
neurological symptoms, L4-5 disc 
protrusion, a disorder of the cervical 
spine with neck pain radiating to the 
shoulder and scapula, the residuals of a 
right elbow fracture, status post hernia 
operation, and tinnitus.  Any other 
disorder identified should also be 
examined fully.  All appropriate studies 
suggested by clinical findings, such as 
range of motion in the case of the 
musculoskeletal disorders, should be 
conducted.  The examination of the 
musculoskeletal disorders should be 
conducted and reported as instructed by 
the Court in the DeLuca case discussed 
previously.  The examiner(s) should 
review all evidence of record, including 
any newly submitted medical evidence and 
then should furnish an opinion for the 
record as to the effect of the veterans 
disability/ies on his ability to work, 
and state whether the veterans 
disabilities are susceptible to 
improvement through appropriate 
treatment.  Additionally, the examiner 
evaluating the veteran's low back strain 
should specifically identify which, if 
any, low back symptoms were related to 
the veteran's period of service and 
which, if any, were due to subsequent 
injury.  The reasons and clinical 
findings upon which the opinions are 
based should be clearly set forth.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3.  The RO should insure that medical 
findings are sufficiently complete to 
evaluate each of the veteran's 
disabilities under the pertinent rating 
criteria.  Additional development should 
be taken as necessary.  When all necessary 
development has been completed, the case 
should be reviewed by the RO and a rating 
decision prepared which lists all of the 
veterans disabilities and the percentage 
evaluation assigned to each disability.  
The RO should separately rate the low back 
disability due to service and, if 
indicated, the low back disability of 
other etiology.    Thereafter, 
consideration should be given to whether 
the veteran meets the objective criteria 
for the assignment of a permanent and 
total rating for pension purposes as set 
forth in 38 U.S.C.A. § 1502(a)(1) (West 
1991) and 38 C.F.R. § 4.15 (1998).  If the 
veteran does not meet this standard of 
pension eligibility, consideration should 
then be given to the question of whether 
the veteran specifically is unemployable 
as a result of lifetime disability.  See 
Brown, supra.  This requires application 
of 38 C.F.R. § 3.321(b)(2) (1998) and 
38 C.F.R. § 4.17 (1998).  In short, when 
the percentage requirements of 38 C.F.R. 
§ 4.16 (1998) have not been met, but the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
may still be assigned if the veteran is 
found to be unable to secure and follow 
substantially gainful employment.  § 4.17.  
Consideration should include whether the 
veteran is unemployable by reason of 
disability, age, occupational background, 
or any other related factors.  
§ 3.321(b)(2).  

4.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case with 
regard to the additional development as 
outlined above and the veteran should be 
afforded a reasonable opportunity to 
respond.  If pension is denied, the 
supplemental statement of the case should 
include all diagnostic codes used to 
evaluate each of the veteran's 
disabilities as well as a recitation of 
laws and regulations used to apply the 
various standards of pension eligibility.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
